Citation Nr: 0806739	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-42 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant's income is excessive for improved 
death pension as a dependent child alone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to July 
1975.  The veteran died in March 1992.  In June 2003, the 
Board determined that the appellant was a "helpless child" 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that the 
appellant's annual countable income was excessive for VA 
death pension purposes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional notice and 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

First, it appears from the record that letters mailed to the 
appellant in October 2005 and November 2005 to P.O. Box 45, 
were returned as undeliverable as there was no forwarding 
address.  Upon remand, the AMC must ascertain the appellant's 
current address by all means necessary, to include contacting 
her representative and the Social Security Administration 
from which she is receiving disability compensation.  

The appellant is hereby notified that the United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist is by no means a one-way street, and an appellant's 
obligation to provide certain facts, in this case by keeping 
her address current, is not an impossible or onerous task.  
See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Next, it appears there is an outstanding hearing request of 
record.  In June 2004, the appellant submitted VA Form 9; 
however, it was not valid because it was issued prior to the 
October 2004 statement of the case (SOC).  On this VA Form 9 
she requested a Board hearing to be held at her local VA 
office.  Thereafter, the RO received the properly executed VA 
Form 9 in December 2004, which indicated that she did not 
want a Board hearing.  In a separate statement, also received 
in December 2004, the appellant requested a local hearing 
with a Decision Review Officer (DRO).

The appellant was scheduled for a local DRO hearing in 
January 2005.  She failed to appear.  She was then scheduled 
for a Board hearing to be held at the local RO in December 
2005.  She also failed to appear for this hearing.  Notices 
of these hearings were sent to the P.O. Box 45 address, which 
as delineated above, is not the current address of the 
appellant.  Upon remand, the AMC must clarify whether the 
appellant still desires a hearing, either DRO or Board, in 
connection with her claim on appeal. 

Finally, in the August 2003 decision, the RO determined the 
appellant's income was excessive for improved death pension 
as a dependent child alone.  In multiple statements, the 
appellant made reference to excessive medical costs and what 
appear to be post-secondary education costs.  However, the RO 
failed to notify the appellant of the exclusions from 
countable income under 38 C.F.R. § 3.272.   

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Such notice was 
not provided in the instant case. 

Upon remand, the AMC must provide a VCAA letter to the 
appellant, which sets forth the criteria to support a claim 
for death pension benefits, to include the exclusions from 
countable income under 38 C.F.R. § 3.272.   Absent this 
notice, it would potentially be prejudicial to the appellant 
if the Board were to proceed with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
so the appellant can be notified to submit evidence of any 
unreimbursed amounts of medical expenses, which were paid 
within the 12-month annualization period for medical expenses 
regardless of when the indebtedness was incurred.  38 C.F.R. 
§ 3.272(g)(3).   Additionally, the appellant should be 
notified to submit evidence of the amount paid by her for 
educational expenses including the amount paid for tuition, 
fees, books, and materials, to determine whether any current 
work income, if any, can be excluded so long as the total 
amount of such income does not exceed an amount equal to the 
sum of the following: the lowest amount of gross income for 
which a Federal income tax return must be filed and 
postsecondary education or vocational rehabilitation or 
training.  38 C.F.R. § 3.272(j)(1), (2).



Accordingly, the case is REMANDED for the following action:

1.  The AMC must attempt to ascertain the 
current address of the appellant by all 
means necessary, to include contacting 
her representative and the Social 
Security Administration from which she is 
receiving disability compensation.  All 
efforts must be clearly documented in the 
claims folder. 

2.  Once a current address for the 
appellant has been secured, the AMC must 
clarify whether the appellant still 
desires a local DRO hearing and/or Board 
hearing.  If yes, a hearing must be 
scheduled on the next available date.  A 
transcript of the hearing shall be placed 
in the claims folder.

3.  The AMC must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the appellant of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

Specifically, the appellant should be 
notified to submit evidence of any 
unreimbursed amounts of medical expenses, 
which were paid within the 12-month 
annualization period for medical expenses 
regardless of when the indebtedness was 
incurred.  38 C.F.R. § 3.272(g)(2).  The 
appellant should also be notified to 
submit evidence of the amount paid by her 
for educational expenses including the 
amount paid for tuition, fees, books, and 
materials, to determine whether any 
current work income, if any, can be 
excluded so long as the total amount of 
such income does not exceed an amount 
equal to the sum of the following: the 
lowest amount of gross income for which a 
Federal income tax return must be filed 
and postsecondary education or vocational 
rehabilitation or training.  38 C.F.R. 
§ 3.272(j)(1), (2).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim and determine 
whether the appellant is eligible for 
death pension benefits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

